                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 107 Filed 04/01/21 Page 1 of 7 Page ID #:880



                                                                                                                 1   ALAN J. KESSEL, Bar No. 130707
                                                                                                                     alan.kessel @troutman.com
                                                                                                                 2   JEFFREY M. GOLDMAN, Bar No. 233840
                                                                                                                     jeffrey.goldman@troutman.com
                                                                                                                 3   KEVIN A. CRISP, Bar No. 261023
                                                                                                                     kevin.crisp@troutman.com
                                                                                                                 4   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                     lauren.grochow@troutman.com
                                                                                                                 5   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     5 Park Plaza, Suite 1400
                                                                                                                 6   Irvine, CA 92614-2545
                                                                                                                     Telephone: 949.622.2700
                                                                                                                 7   Facsimile: 949.622.2739

                                                                                                                 8   [Counsel continued on next page.]

                                                                                                                 9   Attorneys for Defendants
                                                                                                                     SMART KING LTD., JIAWEI WANG, and CHAOYING DENG and
                                                                                                                10   Defendant and Counterclaimant FARADAY&FUTURE INC.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11                                   UNITED STATES DISTRICT COURT

                                                                                                                12                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13                                        WESTERN DIVISION

                                                                                                                14

                                                                                                                15   HONG LIU,                                     Case No. 2:20-cv-08035-SVW-JPR

                                                                                                                16                     Plaintiff,                  Honorable Stephen V. Wilson

                                                                                                                17           v.                                    DISCOVERY MOTION

                                                                                                                18 FARADAY&FUTURE INC., SMART KING                 DEFENDANTS’ SUPPLEMENTAL
                                                                                                                   LTD., JIAWEI WANG, and CHAOYING                 MEMORANDUM OF LAW IN SUPPORT
                                                                                                                19 DENG,                                           OF MOTION TO COMPEL FURTHER
                                                                                                                                                                   RESPONSES AND PRODUCTION TO
                                                                                                                20                     Defendants.                 REQUESTS FOR PRODUCTION TO
                                                                                                                                                                   HONG LIU
                                                                                                                21
                                                                                                                                                                   Date:      April 15, 2021
                                                                                                                22                                                 Time:      10:00 a.m.
                                                                                                                                                                   Place:     Courtroom 690
                                                                                                                23                                                 Judge:     Hon. Jean P. Rosenbluth

                                                                                                                24                                                 Discovery Cutoff Date: April 23, 2021
                                                                                                                     AND RELATED COUNTERCLAIM.                     Pre-Trial Conf:        Waived
                                                                                                                25                                                 Trial Date:            June 8, 2021

                                                                                                                26

                                                                                                                27

                                                                                                                28
                                                                                                                     113985158
                                                                                                                        DEFENDANTS’ SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
                                                                                                                          FURTHER RESPONSES AND PRODUCTION TO REQUESTS FOR PRODUCTION TO HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 107 Filed 04/01/21 Page 2 of 7 Page ID #:881



                                                                                                                 1    [continued counsel]

                                                                                                                 2    DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                      daniel.anziska@troutman.com
                                                                                                                 3    TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                      875 Third Avenue
                                                                                                                 4    New York, NY 10022
                                                                                                                      Telephone: 212.704.6000
                                                                                                                 5    Facsimile: 212.704.6288

                                                                                                                 6    MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                      mackenzie.willow-johnson@troutman.com
                                                                                                                 7    TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                      305 Church at North Hills Street, Suite 1200
                                                                                                                 8    Raleigh, NC 27609
                                                                                                                      Telephone: 919.740.9949
                                                                                                                 9    Facsimile: 704.998.4051

                                                                                                                10    Attorneys for Defendants
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                      SMART KING LTD., JIAWEI WANG, and CHAOYING DENG and Defendant and
                                                                                                                11    Counterclaimant FARADAY&FUTURE INC.

                                                                                                                12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13

                                                                                                                14

                                                                                                                15

                                                                                                                16

                                                                                                                17

                                                                                                                18

                                                                                                                19

                                                                                                                20

                                                                                                                21

                                                                                                                22

                                                                                                                23

                                                                                                                24

                                                                                                                25

                                                                                                                26

                                                                                                                27

                                                                                                                28
                                                                                                                     113985158                            - ii -
                                                                                                                        DEFENDANTS’ SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
                                                                                                                          FURTHER RESPONSES AND PRODUCTION TO REQUESTS FOR PRODUCTION TO HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 107 Filed 04/01/21 Page 3 of 7 Page ID #:882



                                                                                                                 1   I.      INTRODUCTION

                                                                                                                 2           Flouting his discovery obligations, Plaintiff Hong Liu (“Liu”) flat-out refused to produce

                                                                                                                 3   several different categories of documents directly relevant to his own claims. Liu then ignored

                                                                                                                 4   Defendants Faraday&Future Inc., Smart King Ltd., Chaoying Deng, and Jiawei Wang’s

                                                                                                                 5   (“Defendants”) Local Rule 37-1 meet and confer letter, detailing why each of his unjustified

                                                                                                                 6   refusals to produce fail, and he refused to meet and confer as that letter requested, forcing

                                                                                                                 7   Defendants to draft and serve the Joint Stipulation. Now, Liu’s Joint Stipulation responses prove

                                                                                                                 8   both that he must be ordered to immediately produce all responsive documents and be sanctioned.

                                                                                                                 9           Tellingly, Liu point-blank admits that he is continuing to refuse to produce—without any

                                                                                                                10   justification—responsive documents that are directly relevant to his own claims, including: (i)
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   documents regarding his alleged financial damages (Request for Production (“Request”) No. 8);

                                                                                                                12   (ii) documents regarding his attempts to mitigate his alleged damages (Request Nos. 20, 43-45);
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   (iii) documents regarding his alleged emotional distress damages (Request Nos. 26-30); (iv)

                                                                                                                14   documents regarding specific allegations in his complaint (Request Nos. 10-14, 16-17, 24, 31-32);

                                                                                                                15   and (v) his own communications regarding his own allegations and Defendants (Request Nos. 34-

                                                                                                                16   42). Liu also continues to refuse to produce a privilege log. Needless to say, Defendants are entitled

                                                                                                                17   to these documents, but as of this filing, Liu still has not produced any of them even though over

                                                                                                                18   two months have passed since the Requests’ service. Nor has Liu proffered any cognizable reason

                                                                                                                19   why they should not have been produced by now. Nor is there any such reason.

                                                                                                                20           Instead, Liu offers various excuses that have no basis in either fact or law. First, Liu claims

                                                                                                                21   that, on the same day he returned the Joint Stipulation, he produced certain small portions of the

                                                                                                                22   documents at issue here (though none relating to those responsive categories cited above). This is

                                                                                                                23   false. Liu did send a production link that day, but the link contained no documents whatsoever.

                                                                                                                24   (Decl. of Lauren E. Grochow in Support of Supp. Memo. (“Grochow Supp. Decl.”), Ex. 1.)

                                                                                                                25   Defendants alerted Liu to this fact that very day, and despite two emails about the failure to make

                                                                                                                26   the production that was represented to this Court, Liu still has not produced the documents. (Id.,

                                                                                                                27   Exs. 1, 2.) Nor has he explained why he failed to do so, nor has he corrected his representation to

                                                                                                                28   this Court. Of course, even if Liu had made this small production as promised, that still would not
                                                                                                                     113985158                                        -1-
                                                                                                                          DEFENDANTS’ SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL FURTHER
                                                                                                                                   RESPONSES AND PRODUCTION TO REQUESTS FOR PRODUCTION TO HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 107 Filed 04/01/21 Page 4 of 7 Page ID #:883



                                                                                                                 1   excuse his refusals to produce in response to the categories identified above.

                                                                                                                 2           Second, Liu states that he will now, after the Joint Stipulation’s filing, finally agree to meet

                                                                                                                 3   and confer. Putting aside the patent impropriety of forcing Defendants to follow the entire Local

                                                                                                                 4   Rule 37-1 process and file a motion to compel before they will finally (and supposedly) agree to

                                                                                                                 5   meet and confer, this was a false promise. After the Joint Stipulation’s filing, and in a good faith

                                                                                                                 6   and last-ditch effort to resolve the dispute without the Court’s intervention, Defendants took Liu at

                                                                                                                 7   his word and emailed him proposed times to meet and confer. (Id., Ex 3.) But, yet again, Liu

                                                                                                                 8   ignored Defendants’ invitation and refused to meet and confer.

                                                                                                                 9           Third, Liu attempts to impugn Defendants’ own discovery responses. But while Liu

                                                                                                                10   misstates the actual volume of documents produced, notably absent from his contentions are any
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   assertions that Defendants have in any way failed to meet their discovery obligations. That is

                                                                                                                12   because, unlike Liu, Defendants are complying with their duties. Though, again, even if that were
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   not the case, as a matter of well-established law, that would not excuse Liu’s admitted discovery

                                                                                                                14   violations.

                                                                                                                15           This is sanctionable discovery abuse, plain and simple, especially considering that

                                                                                                                16   discovery just started after a long transfer fight, but trial is just over two months away, the discovery

                                                                                                                17   cutoff is set for a week after this motion’s hearing, and depositions actually begin a week before

                                                                                                                18   that. Indeed, Liu’s tactics are clear: delay to avoid producing documents that would undermine

                                                                                                                19   his baseless claims and severely prejudice Defendants’ ability to defend themselves. The Federal

                                                                                                                20   Rules, due process, and basic fairness mandate that he be ordered to produce all responsive

                                                                                                                21   documents immediately. What’s more, Liu’s unjustified misconduct as well as his serial violations

                                                                                                                22   of the Local Rules’ meet and confer requirements (his repeated refusals to meet and confer on this

                                                                                                                23   motion constitute the 3rd different time that he has failed to do so in this case) underscore the need

                                                                                                                24   for sanctions and the payment of Defendants’ attorney’s fees and costs incurred in filing this

                                                                                                                25   motion.

                                                                                                                26

                                                                                                                27

                                                                                                                28
                                                                                                                     113985158                                         -2-
                                                                                                                        DEFENDANTS’ SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL FURTHER
                                                                                                                                 RESPONSES AND PRODUCTION TO REQUESTS FOR PRODUCTION TO HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 107 Filed 04/01/21 Page 5 of 7 Page ID #:884



                                                                                                                 1   II.      CONTRARY TO LIU’S REPRESENTATIONS AND PROMISES, HE DID NOT

                                                                                                                 2            MAKE AND HAS NOT MADE ANY ADDITIONAL PRODUCTION, NOR HAS HE

                                                                                                                 3            MET AND CONFERRED

                                                                                                                 4            Despite Liu’s statements in the Joint Stipulation, Liu has not in fact made any additional

                                                                                                                 5   production of documents. Rather, on March 22, 2021, Liu’s counsel sent a link to a file transfer

                                                                                                                 6   site purportedly containing such a production, but the site did not contain any documents.

                                                                                                                 7   (Grochow Supp. Decl., Ex. 1.) Defendants’ counsel promptly alerted Liu to this issue that same

                                                                                                                 8   day and Liu’s counsel responded that they would address it. (Id.) On March 25, 2021, having

                                                                                                                 9   received no production, Defendants’ counsel followed up by email regarding the production. (Id.,

                                                                                                                10   Ex. 2.) But, as of the date of this filing, Liu has yet to produce the documents he represented to the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   Court had been produced, nor has he responded to Defendants’ multiple inquires, nor has he

                                                                                                                12   explained why the documents were not produced. (Id. ¶ 4.)
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13            In addition, despite Liu’s promises to meet and confer regarding his deficient responses and

                                                                                                                14   refusals to produce, he has continued to fail to do so and actually ignored—yet again—Defendants’

                                                                                                                15   written invitation to meet and confer on these issues. (Id.¶ 5-6, Ex. 3.) This alone is sanctionable

                                                                                                                16   conduct.

                                                                                                                17   III.     LIU CONCEDES THAT HIS BOILERPLATE OBJECTIONS FAIL

                                                                                                                18            Defendants’ meet and confer correspondence and Joint Stipulation established that, by

                                                                                                                19   asserting only boilerplate objections devoid of any specificity to each propounded Request, Liu’s

                                                                                                                20   objections should be overruled. (Joint Stip. at 7-16.) In response, Liu concedes the point, stating—

                                                                                                                21   for the first time—that “Defendants waste pages upon pages discussing a moot point.” (Id. at 16.)

                                                                                                                22   While Liu’s belated admission is welcome, had Liu met and conferred as required prior to the Joint

                                                                                                                23   Stipulation, the parties could have indeed avoided such waste. At any rate, Liu’s objections should

                                                                                                                24   thus be stricken.

                                                                                                                25   IV.      LIU STILL ADMITTEDLY REFUSES TO PRODUCE DIRECTLY RELEVANT,

                                                                                                                26            NON-PRIVILEGED DOCUMENTS

                                                                                                                27            Liu also continues to refuse to produce documents responsive to Request Nos. 8, 10-14, 16-

                                                                                                                28
                                                                                                                     113985158                                        -3-
                                                                                                                           DEFENDANTS’ SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL FURTHER
                                                                                                                                    RESPONSES AND PRODUCTION TO REQUESTS FOR PRODUCTION TO HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 107 Filed 04/01/21 Page 6 of 7 Page ID #:885



                                                                                                                 1   17, 20, 24, 26-32, 34-45,1 standing on his same baseless—and concededly improper—objections,

                                                                                                                 2   ignoring Defendants’ detailed explanations in both their February 24, 2021 meet and confer letter

                                                                                                                 3   and the Joint Stipulation. Instead, Liu groundlessly asserts that “each and every one of Defendants’

                                                                                                                 4   [discovery] disputes is moot” (id. at 5) by his alleged conduct after receiving the Joint Stipulation

                                                                                                                 5   and his promises to meet and confer after the Joint Stipulation was filed, the falsity of which is

                                                                                                                 6   established above. This includes not only his failure to produce any documents as he had stated or

                                                                                                                 7   his failure to meet and confer as he had promised, but also his continued failure to produce any

                                                                                                                 8   privilege log. Liu should be ordered to produce all documents responsive to these Requests

                                                                                                                 9   immediately.2

                                                                                                                10   V.      LIU’S MISCHARACTERIZATION OF THE PARTIES’ DISCOVERY TO DATE IS
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           BOTH FALSE AND IRRELEVANT

                                                                                                                12           Liu attempts to compare his own discovery efforts with that of Defendants. But, not only
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   are Liu’s comparisons not true—for example, he has not produced 1,341 pages and 165 documents

                                                                                                                14   (Grochow Supp. Decl. ¶ 7)—and utterly hollow as Liu never has nor can even allege that

                                                                                                                15   Defendants have violated their discovery obligations in any way, but such tit-for-tat arguments have

                                                                                                                16   no bearing on, and do not excuse, Liu’s conceded discovery abuse. Sandifor v. Cnty. of Los

                                                                                                                17   Angeles, 2019 WL 4137411, at *3 (C.D. Cal. May 8, 2019) (rejecting a “‘tit-for-tat’ approach to

                                                                                                                18   litigation” and noting that the court “w[ould] not consider such arguments . . . .”); Moore v. Zurich

                                                                                                                19   Am. Ins. Co., 2016 WL 10987368, at *4 (C.D. Cal. Dec. 1, 2016) (“[T]he Federal Rules do not

                                                                                                                20   contain a provision ‘authorizing a litigant to behave only as well as his opponent.’”) (citations

                                                                                                                21
                                                                                                                     1
                                                                                                                       As to Request No. 21 regarding social media, Liu’s statements, again, made for the first time in
                                                                                                                22
                                                                                                                     the Joint Stipulation and contradicting his prior written responses, that he “is not withholding any
                                                                                                                23   social media-related documents,” that he “maintains no relevant social media accounts,” and that
                                                                                                                     he has only made one post on a LinkedIn account and will produce that “non-relevant” post, not
                                                                                                                24   only do not answer the Request’s call but are too little too late. (Joint Stip. at 6.) Had Liu responded
                                                                                                                     that he had no responsive documents in the first instance, or responded at all to the meet and confer
                                                                                                                25   letter, the parties may have avoided the Court’s intervention on that issue.
                                                                                                                26   2
                                                                                                                       Liu’s amended responses, served after the Joint Stipulation’s service, do not moot the motion or
                                                                                                                27   the Local Rule 37-1 process as they have the same objections and responses at issue here and still
                                                                                                                     fail to satisfy the Federal Rules. See In re Ford Motor Co. Dps6 Powershift Transmission Prods.
                                                                                                                28   Liab. Litig., 2019 U.S. Dist. LEXIS 211117, at *23-*24 (C.D. Cal. Oct. 17, 2019).
                                                                                                                     113985158                                       -4-
                                                                                                                          DEFENDANTS’ SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL FURTHER
                                                                                                                                   RESPONSES AND PRODUCTION TO REQUESTS FOR PRODUCTION TO HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 107 Filed 04/01/21 Page 7 of 7 Page ID #:886



                                                                                                                 1   omitted).

                                                                                                                 2   VI.    DEFENDANTS’ COSTS AND ATTORNEYS’ FEES INCURRED IN BRINGING

                                                                                                                 3          THIS MOTION SHOULD BE AWARDED AGAINST LIU

                                                                                                                 4          Local Rule 37-1 is mandatory. And despite Defendants’ reminders, Liu flagrantly refused

                                                                                                                 5   to meet and confer. (Decl. of Lauren E. Grochow in Support of Joint Stip. ¶¶ 4-8.)3 Even if Liu

                                                                                                                 6   had produced documents after receiving the Joint Stipulation (he did not), doing so does not excuse

                                                                                                                 7   Liu from paying costs and fees related to enforcing those Requests. See Strategic Partners, Inc. v.

                                                                                                                 8   FIGS, Inc., 2020 WL 2527056, at *8 (C.D. Cal. Feb. 6, 2020) (citing Charlebois v. Angels Baseball

                                                                                                                 9   LP, 993 F. Supp. 2d 1109, 1125 (C.D. Cal. 2012)). At any rate, Liu admittedly is withholding

                                                                                                                10   responsive documents directly relevant to his claims, and every day that passes prejudices
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   Defendants, especially given the extremely tight discovery schedule ordered in this matter.

                                                                                                                12   Monetary sanctions must therefore be entered. Fed. R. Civ. P. 37(a)(5)(A) (fees and costs must be
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   awarded). And Defendants reserve the right to seek further sanctions, including but not limited to,

                                                                                                                14   evidentiary and terminating sanctions, to remedy any prejudice caused by Liu’s undue delay.

                                                                                                                15   VII.   CONCLUSION

                                                                                                                16          Defendants respectfully ask the Court to strike Liu’s boilerplate responses, order Liu to

                                                                                                                17   immediately produce all responsive documents, and order Liu to pay Defendants’ costs and

                                                                                                                18   attorneys’ fees incurred in bringing this motion.

                                                                                                                19   Dated: April 1, 2021                                TROUTMAN PEPPER HAMILTON
                                                                                                                                                                         SANDERS LLP
                                                                                                                20
                                                                                                                                                                         By: /s/ Lauren E. Grochow
                                                                                                                21                                                          Alan J. Kessel
                                                                                                                                                                            Jeffrey M. Goldman
                                                                                                                22                                                          Kevin A. Crisp
                                                                                                                                                                            Lauren E. Grochow
                                                                                                                23
                                                                                                                                                                            Attorneys for Defendants
                                                                                                                24                                                          SMART KING LTD., JIAWEI WANG,
                                                                                                                                                                            and CHAOYING DENG and Defendant
                                                                                                                25                                                          and Counterclaimant
                                                                                                                                                                            FARADAY&FUTURE INC.
                                                                                                                26

                                                                                                                27
                                                                                                                     3
                                                                                                                       Liu’s counsel’s assertion that they have “no recollection” of this is belied by the Local Rule 37-
                                                                                                                28   1 letter itself (id., Ex. 3) and by declaration filed with the Joint Stipulation (id. ¶¶ 5, 7).
                                                                                                                     113985158                                           -5-
                                                                                                                         DEFENDANTS’ SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL FURTHER
                                                                                                                                  RESPONSES AND PRODUCTION TO REQUESTS FOR PRODUCTION TO HONG LIU
